Citation Nr: 1310478	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  08-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from May 1978 to December 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The instant matter has twice been before the Board, most recently in December 2011, at which time it was remanded for further development and readjudication.  Also remanded by the Board in December 2011 was the issue of service connection for a right knee disability.  In a rating action dated in August 2012, the Appeals Management Center (AMC) granted service connection for right-knee traumatic injury following reconstruction of the anterior cruciate ligament, and assigned a 10 percent evaluation from July 12, 2006.  In January 2013, the AMC issued a supplemental statement of the case continuing the denial of a TDIU.

The Veteran submitted a February 2013 statement wherein he stated, "I do disagree with many factors in your decision."  It is unclear from this statement whether the Veteran disagrees with some aspect of the August 2012 rating decision or the January 2013 denial of a TDIU.  Indeed, at its face it appears that the disagreement is with the January TDIU issue.  If the Veteran desires to file a valid NOD as to the AMC's August 2012 decision, he may do so "within one year from the date that [the agency of original jurisdiction (AOJ)] mail[ed] notice of the determination" to him.  38 C.F.R. § 20.302(a) (2012).

The appeal is REMANDED to the RO.  VA will notify the appellant when further action is required.


REMAND

As noted in the introduction, the issue of entitlement to a TDIU was most recently before the Board in December 2011, at which time it was remanded for further development and readjudication.  In a January 2013 supplemental statement of the case (SSOC), the Veteran was denied entitlement to a TDIU.  The matter was returned to the Board that same month.  

After the case was returned to the Board, the Veteran submitted a February 2013 statement wherein he indicated his desire to have a Board hearing before a Veterans Law Judge sitting at the RO.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  In light of the above request, and because Travel Board hearings are scheduled by the RO, a remand of the Veteran's case is necessary to afford him the opportunity to be scheduled for and to prepare for his hearing.  See 38 C.F.R. §§ 20.700; 20.704 (2012).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a Veterans Law Judge sitting at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing at least 30 days in advance of the scheduled hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

